Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Milton Lewis appeals the district court’s order granting the Defendant’s motion for summary judgment and motion in limine. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Lewis v. Norfolk S. R., Inc., No. 1:07-cv-03231-MBS, 2010 WL 2851131 (D.S.C. July 16, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.